Title: Constitutional Convention. Remarks on the Organization of the House of Representatives, [21 June 1787]
From: Hamilton, Alexander
To: 



[Philadelphia, June 21, 1787]

Col. Hamilton considered the motion as intended manifestly to transfer the election from the people to the State Legislatures, which would essentially vitiate the plan. It would increase that State influence which could not be too watchfully guarded agst. All too must admit the possibility, in case the Genl. Govt. shd. maintain itself, that the State Govts. might gradually dwindle into nothing. The system therefore shd. not be engrafted on what might possibly fail.
